ORDER

PER CURIAM.
Father and Mother appeal the order of the juvenile court terminating their parental rights in Minor Son, pursuant to § 211.447, RSMo Supp.1993. We find the juvenile court’s order which found clear, cogent and convincing evidence to support the termi*521nation of Father and Mother’s parental rights is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b)(1). We further find no error of law appears. Rule 84.16(b)(5).
An opinion in this case would have no precedential value. Rule 84.16(b). Therefore, we affirm by written order. A memorandum has been issued to the parties for their use only.